Citation Nr: 0918798	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for back strain with 
recurrent back pain and leg cramps (previously coded 
separately). 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

3.  Service connection for tinnitus.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for left carpal tunnel 
syndrome (claimed as hand/wrist condition), including as 
secondary to service-connected left thumb disability.

6.  Entitlement to an increased rating for status post 
fracture, base, proximal phalanx, left thumb at metacarpal 
phalangeal joint with mild laxity of ulnar collateral 
ligament, currently evaluated as 10 percent disabling.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that the Veteran has reported to VA treatment 
providers and compensation and pension (C&P) examiners that 
he is unable to work; however, the issue of entitlement to 
total disability based on individual unemployability has not 
been adjudicated.  It is, accordingly, referred back to the 
RO for appropriate action.

The issues of entitlement to service connection for tinnitus 
and service connection for left hand/wrist carpal tunnel 
syndrome are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  In a November 1983 rating decision the RO denied service 
connection for hearing loss.  That decision was not appealed.

2.  In February 2004 the Veteran filed a new claim for 
service connection for hearing loss.

3.  Evidence compiled since the November 1983 rating decision 
is new but cumulative and redundant, and thus does not raise 
a reasonable possibility of substantiating the Veteran's 
claim for service connection for a hearing loss disorder.  

4.  In an August 2002 rating decision the RO denied service 
connection for back strain with recurrent back pain.  An 
appeal was not perfected.

5.  In February 2004 the Veteran filed a new claim for 
service connection for back strain.

6.  Evidence compiled since the August 2002 rating decision 
is either cumulative and redundant or diametrically opposed 
to the Veteran's claim, and thus does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a back disorder.  

7.  The veteran has a current psychiatric disorder diagnosed 
as dysthymia, but there is no record of any complaints of or 
treatment for a psychiatric disorder during active military 
service, and the veteran's current psychiatric disorder is 
not linked by competent medical evidence to active military 
service.

8.  The Veteran complains of tenderness at the metacarpal 
phalangeal joint in the left thumb, but his left thumb 
disability is not productive of unfavorable ankylosis, and 
repetitive motion does not result in additional limitation of 
motion.


CONCLUSIONS OF LAW

1.  The November 1983 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for bilateral 
hearing loss has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The August 2002 rating decision denying service 
connection for back strain with recurrent back pain is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for back 
strain with recurrent back pain has not been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  An acquired psychiatric disorder, including a currently 
diagnosed dysthymia disorder, was not incurred, nor may it be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1132, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

6.  The criteria for a rating in excess of 10 percent for 
status post fracture, base, proximal phalanx, left thumb at 
the metacarpophalangeal joint with mild laxity of ulnar 
collateral ligament, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5010, 5003, 5224 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence, hearing loss

In a rating decision dated in November 1983 the RO denied 
service connection for hearing loss on the grounds that a 
hearing loss disorder was not shown by the evidence of 
record.  An appeal was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In February 2004 the Veteran requested that his claim for 
service connection for hearing loss be reopened.  That 
request was denied by the RO in a June 2004 rating decision 
on the grounds of no new and material evidence.  The Veteran 
has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence compiled since the November 1983 rating decision 
includes a February 2003 audiometric examination, which found 
normal hearing bilaterally to 4000 Hertz and speech 
recognition scores bilaterally of 94 percent.  Specific 
results were as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
5
5
5
5
Left 
ear
10
10
20
20
20

The examiner averred as follows:  "I find no evidence of ear 
pathology or hearing loss in this patient at this time."  
While new, this evidence is cumulative and redundant of the 
evidence of record at the time of the November 1983 denial 
since the Veteran does not have a hearing loss disorder as 
defined by VA.  See 38 C.F.R. § 3.385.  It thus does not 
constitute new and material evidence.   New and material 
evidence having not been found, the Veteran's request to 
reopen his claim for service connection for a hearing loss 
condition must be denied.  

New and material evidence, back condition

In a rating decision dated in August 2002 the RO denied 
service connection for back strain with recurrent back pain 
on the grounds that, apart from treatment for strained back 
in August 1976, there was no other treatment during service 
for a back condition, and separation examination was negative 
for a back condition.  An appeal was not perfected by the 
filing of a substantive appeal, and the decision became 
final.  38 C.F.R. § 3.104.  

In February 2004 the Veteran requested that his claim for 
service connection for back strain be reopened.  That request 
was denied by the RO in a June 2004 rating decision on the 
grounds of no new and material evidence.  The Veteran has 
appealed.

In addition to VA medical records showing treatment for a 
current back disorder, evidence compiled since the August 
2002 rating decision includes a March 2003 compensation and 
pension (C&P) spine examination.  The examiner reported that 
the claims file was reviewed, and noted that the Veteran was 
placed on profile for one week in August 1976 after 
complaints of soreness in the back.  X-rays taken pursuant to 
the examination showed moderate narrowing of the L5-S1 disc 
with vacuum disc phenomenon and small osteophytes anteriorly.  
Diagnoses were degenerative disc disease of the lumbar spine 
and status post disc excision at L4-5.  According to the 
examiner, "it is more likely than not that the degenerative 
disc disease and the spinal stenosis, which the patient 
experiences, is the result of activities of daily living and 
age."  He further stated that he did not believe that the 
single episode of low back pain in August 1976 was 
responsible for this. 

As regard the VA treatment records, evidence of treatment for 
a current back disorder is new but not material since it does 
not suggest that the Veteran's current back disability is 
related to service or that the Veteran had a chronic back 
condition in service.  It thus does not constitute new and 
material evidence.  In addition, the 2003 C&P examination 
evidence, again while new, clearly does not raise a 
reasonable possibility of substantiating the claim since it 
is negative evidence against the Veteran's claim; so it too 
does not constitute new and material evidence.  New and 
material evidence having not been found, the Veteran's 
request to reopen his claim for service connection for a back 
condition must be denied.  

Service connection, acquired psychiatric disorder 

The veteran seeks service connection for a dysthymic 
disorder, which he says stems, in part, from his chronic low 
back pain and constant ringing in his ears.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Although not otherwise established as incurred in or 
aggravated by service, service connection for psychoses may 
be warranted if manifested to a degree of 10 percent or more 
within 1 year following service during a period of war or 
following peacetime service on or after January 1, 1947.  38 
C.F.R. §§ 3.307, 3.309(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) contain no record of any 
complaints, diagnosis, or treatment for a mental health 
disorder.  There is, however, evidence of a current 
psychiatric disorder.  VA medical records dating from 
September 2001 reflect a diagnosis of dysthymia and describe 
the Veteran as feeling depressed, hopeless, and useless; as 
easily irritated; and as having unprovoked crying spells, 
increased anxiety when in crowds or encountering strangers, 
and difficulty concentrating.  

In March 2003 the Veteran was accorded a C&P psychiatric 
examination.  The examiner noted that the claims file was 
reviewed.  During the examination the Veteran said that he 
had been suffering from depression, stress, and pain dated 
back about ten years "when he was going through a divorce 
and his mother died."  He said that he felt sad and blue, 
and admitted to crying spells.  He reported that he has never 
been hospitalized for psychiatric reasons.  

Diagnoses were as follows:

Axis I:	Dysthymic disorder.
	Primary insomnia.
	Alcohol abuse, in full, sustained remission.
	Nicotine dependence.
Axis II:	No diagnosis.
Axis III:	S/P bilateral laminotomies and foramina 
decompression at L4-5 and L5-S1 for spinal 
stenosis, October 2002.
Hepatitis C antibody positive.
Low back pain syndrome.
Pain in joint involving left hand.
Axis IV:	Stressors: Mild - unemployed; desultory 
lifestyle
Axis V:	Global assessment of functioning: 
	Current: 61
	Highest in Past Year:  61

The examiner then averred as follows:

The [V]eteran's depressive history began 
in 1993 with his divorce and the death of 
his mother.  His chronic back pain 
syndrome began about five or six years 
ago, and thus is not a causative factor 
in the genesis of his depression.  
Insomnia is a prominent finding, even 
with medication, and is here give[n] a 
separate diagnosis, although some 
clinicians will consider it a symptom of 
his depression.

The record contains no medical evidence to the contrary. 

Analysis

From the outset, the Board notes that the Veteran has never 
been diagnosed with psychoses, so service connection under 
the presumptive provisions of 38 C.F.R. § 3.309(a) is not 
warranted.  In addition, the record contains no record of any 
complaints of or treatment for dysthymia or any other 
psychiatric disorder during service.  Indeed, the earliest 
evidence of a psychiatric disorder derives from September 
2001 treatment records, which document the Veteran as 
complaining of "having a depressed mood over the past 10 
years."  By the Veteran's own account this would place the 
onset of his psychiatric disorder as 1991; some 13 years 
after his separation from service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim).  Moreover, the record contains highly probative 
medical evidence which instructs that the Veteran's current 
psychiatric disorder, which has been uniformly diagnosed as 
dysthymia, commenced some 15 years after service secondary to 
the death of his mother and his divorce.  Based on the 
evidence of record, service connection for an acquired 
psychiatric disorder must be denied.

The Board notes that the veteran is competent to report as to 
the onset and nature of his symptoms, and has considered his 
assertion that his dysthymic disorder may be secondary to his 
back disorder and his tinnitus.  However, there is no medical 
evidence of record which suggests that the Veteran's 
psychiatric disorder is linked to these disorders, much less 
to a service-connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion); see also 38 C.F.R. § 3.159(a)(2).  Indeed, the C&P 
examiner specifically averred that the Veteran's chronic back 
pain syndrome "is not a causative factor in the genesis of 
his depression."  As the weight of the probative evidence is 
against the claim, service connection for an acquired 
psychiatric disorder must be denied.  38 C.F.R. §§ 3.102, 
3.303. 

Increased rating, thumb

In addition to the foregoing, the Veteran seeks an increased 
rating for his service-connected left thumb disability, which 
is currently evaluated as 10 percent disabling.  The Board 
notes that the Veteran's left thumb disability has been 
continuously evaluated under the provisions of Diagnostic 
Code 5224 throughout the appeal period.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

Under Diagnostic Code 5224, a 10 percent evaluation is 
warranted for favorable ankylosis, and a 20 percent 
evaluation is warranted for unfavorable ankylosis of the 
thumb, either hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  
A maximum 20 percent evaluation is warranted for limitation 
of motion of the thumb with a gap of more than two inches 
(5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  

The schedule also provides for compensation for arthritis due 
to trauma and substantiated by x-ray findings.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, a 
10 percent rating can be assigned based upon x-ray evidence 
of degenerative arthritis involving 2 or more major joints or 
2 or more minor joint groups, and a 20 percent rating is 
possible upon x-ray evidence of degenerative arthritis 
involving 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  
However, ratings based on x-ray findings of arthritis may not 
be combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  
38 C.F.R. §§ 4.3, 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

VA treatment record dated in March 2003 document complaints 
of "some pain in the base of the left thumb."  The 
treatment provider noted that there was "minimal crepitus, 
if any."

In March 2004 the veteran was accorded a C&P examination.  
During the examination he reported that his left thumb 
"hurts at a level 5-6 usually, and sometimes it can go all 
the way up."  He added that he is right hand dominant.  
Physical examination found mild tenderness at the 
metacarpophalangeal/proximal interphalangeal joint of the 
left thumb, but no swelling, subluxation, or dislocation.  
Active and passive range of motion in the left wrist was 
"entirely normal in flexion, extension, and ulnar/radial 
deviation."  No tenderness was noted.  Pronation/supination 
was normal at 80 and 85 degrees, and was symmetrical to that 
of the right hand.  Opposition of the thumb to the rest of 
the fingers was normal at the bases and tips of the fingers.  
Finkelstein test was negative.  Grip strength and 
abduction/adduction of the thumb were normal, as was manual 
muscle strength in pinch, prehension, flexion, and extension.  
There was no atrophy of the muscles noted on the hypothenar 
or thenar eminence, but Tinel's test was positive, and 
Phalen's test yielded complaints of pain in the wrist.  
Abduction/adduction of the fingers was normal, and the tips 
of the fingers were able to reach "proximal to the proximal 
horizontal creases of the palm without any difficulty" and 
were symmetrical to that of the right hand.  Sensory function 
was intact to touch and pinprick, and repetitive motion did 
not show any changes in range of motion; did not result in 
complaints of pain, and did not show evidence of weakness.  
The examiner did note, however, that during acute 
exacerbations there could be some limitations in range of 
motion at the metacarpophalangeal/proximal interphalangeal 
joint of the thumb, although no additional limitation was 
demonstrated during the examination despite the Veteran's 
complaints of pain at a level of 6.  According to the 
examiner, most of the Veteran's complaints, except for the 
tenderness at the metacarpophalangeal/proximal 
interphalangeal joint of the thumb, are due to carpal tunnel 
syndrome.  Diagnoses were "status post thumb injury, left, 
with fracture of base of proximal phalanx and ulnar 
collateral ligament laxity, with minimal residuals" and 
"carpal tunnel syndrome, left (not related to the left thumb 
condition)."  The examiner added that "the left thumb 
injury has been stable with minimal residuals."

X-rays taken pursuant to the examination showed the 
metacarpophalangeal and interphalangeal joints to be "well 
preserved," and showed "no evidence of any fracture or 
subluxation."

Analysis

The record contains no evidence of unfavorable ankylosis of 
the left thumb.  In fact, while mild tenderness at the 
metacarpophalangeal/proximal interphalangeal joints was 
noted, range of motion of the left thumb during the 2004 
examination was normal, and the record contains no medical 
evidence to the contrary.  The highest rating of 20 percent 
under the provisions of Diagnostic Code 5224 is thus not 
warranted.  38 C.F.R. § 4.71a.  

The Board further finds that a higher rating is not warranted 
under any alternative diagnostic criteria.  There is no 
evidence of a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, so the highest rating of 20 percent under 
Diagnostic Code 5228 is not warranted.  Id.  Moreover, while 
there is conjecture in old medical records that the Veteran 
may have arthritis in the thumb, there is no x-ray evidence 
of arthritis in the left thumb, and the Veteran already has a 
compensable rating under the limitation of motion provisions 
of Diagnostic Code 5224, so evaluation under the arthritis 
provisions of Diagnostic Code 5003 is not warranted.  The 
Board is, however, mindful of the Veteran's complaints of 
tenderness at the metacarpophalangeal/proximal 
interphalangeal joints of the left thumb.  

As noted above, in DeLuca the Court held that VA must 
consider additional functional loss on use due to pain on 
motion or due to flare-ups of the disability; however, there 
is no evidence in this case of any additional loss of use of 
the thumb due to pain.  Indeed, the 2004 examiner advised 
that repetitive motion did not result in any changes in range 
of motion or complaints of pain or weakness.  He also averred 
that there was no limitation in the functional capacity in 
the thumb joint at a reported pain level of 6, and the Board 
is unable to speculate otherwise.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (holding that the Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment).  A separate 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 for additional 
functional loss due to pain on motion is thus not warranted.  
A staged rating is likewise not warranted since the Veteran's 
left thumb functioning has been constant throughout the 
appeal period.  38 C.F.R. § 4.2; Hart, 21 Vet. App. 505; see 
also Spurgeon v. Brown, 10 Vet. App. 194 (1997) (while the 
Board is required to consider the effects of pain when making 
a rating determination, the rating schedule does not provide 
a separate rating for pain).  

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Also, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.

If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral is required.  In the next step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  The Veteran's complaints of tenderness have been 
considered in assigning the 10 percent rating.  The Board 
also finds that the level of severity and symptoms as 
previously expounded are contemplated within the assigned 
schedular criteria.  In addition, while the Veteran has 
reported that he is unemployed, there is no evidence that his 
service-connected left thumb disability alone has resulted in 
marked interference with employment beyond that interference 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization.  See Thun.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In addition, in 2008 the Court held that with regard to 
claims for increased-compensation, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement as well.  
Id.  

In a letter dated in February 2004 the Veteran was advised of 
the information and evidence necessary to substantiate his 
claim for service connection.  He was advised of the evidence 
that VA would seek to provide and of the information and 
evidence that he was expected to provide.  Although he was 
not provided with notice of how VA determines disability 
ratings and effective dates, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  

The February 2004 letter also informed the Veteran that new 
information and evidence was needed in order reopen his 
previously denied claims for service connection for hearing 
loss and a back condition.  Although the Veteran was not re-
apprised of the reason that his original claims were denied 
(Kent), the Board finds that there is no prejudice to the 
Veteran since the June 2004 rating decision and the April 
2005 statement of the case both informed him that his hearing 
loss claim was previously denied due to a lack of diagnosis 
of hearing loss and the evidence received thereafter did not 
show a hearing loss disorder.  The Veteran was also informed 
in the June 2004 rating decision and the April 2005 statement 
of the case that his back claim was previously denied because 
there was no chronic back condition in-service or evidence 
showing his current back disability is related to service.  A 
reasonable person would be expected to understand, based on 
the notices provided by VA, what is required to substantiate 
the claims.

As regards the Veteran's claim for an increased rating for 
his service-connected thumb disability, the 2004 letter did 
not fully comply with the notice requirements of Vazquez; 
however, he was told in the 2004 letter that he should submit 
evidence showing his left thumb condition had increased in 
severity, and advised that this evidence could be a statement 
from a doctor containing physical and clinical findings; the 
results of laboratory or x-ray tests; and the date of 
examinations and tests.  He was also told that he could 
submit statements from individuals able to describe, from 
their knowledge and personal observations, in what manner his 
disability had worsened.  Moreover, he was provided with 
applicable rating criteria in the October 2004 statement of 
the case.  Based on the various notices provided by VA the 
Veteran is reasonably expected to understand what type 
evidence is required to support his claim for a higher 
rating.  The Board is thus satisfied that remand for 
additional development is not warranted.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (regarding substantial 
compliance); see also Soyini, 1 Vet. App. 540, 546 (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

Regarding the duty to assist, STRs have been obtained and 
made a part of the file.  VA treatment records have also been 
obtained and made a part of the file.  In addition, the 
Veteran has been accorded numerous C&P examinations; the 
reports of which are of record.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hearing loss; therefore, the 
petition to reopen that claim is denied.

New and material evidence has not been presented to reopen a 
claim for service connection back strain with recurrent back 
pain and leg cramps; therefore, the petition to reopen that 
claim is denied.

Service connection for an acquired psychiatric disorder, 
including a currently diagnosed dysthymic disorder, is 
denied.

Entitlement to a rating in excess of 10 percent for status 
post fracture, base, proximal phalanx, left thumb at MP joint 
with mild laxity of ulnar collateral ligament, 
metacarpophalangeal joint of thumb, is denied.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for a left hand/ wrist disorder secondary to his 
service-connected left thumb disability.  In March 2004 he 
was accorded a C&P examination, and a diagnosis of left 
carpal tunnel syndrome was returned.  In his ensuing report 
the examiner averred that there was "no relationship" 
between the Veteran's service-connected thumb disability and 
his nonservice-connected left hand/wrist carpal tunnel 
syndrome.  Unfortunately, while the examiner advises that 
medical records from the Jackson VA Medical Center were 
reviewed pursuant to his examination, there is no indication 
that the claims file was reviewed.  This is particularly 
remiss since STRs dated in 1978 indicate that there was some 
left hand/wrist involvement with the left thumb fracture, 
including casting of the left hand/wrist in 1978 for about a 
month.  In addition, treatment records compiled by the VA 
Medical Center in Indianapolis, Indiana, dated in 1980 and 
1981 document complaints of left hand pain and stiffness, and 
refer to "hx fx lt hand [history fracture left hand]; 
resolving inflammatory process."  

In Green v. Derwinski the Court held that the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination").  
Inasmuch as the claims file contains unreviewed information 
that appears to be germane to the Veteran's claim the Veteran 
should be accorded a new C&P examination.  

The Veteran also seeks service connection for tinnitus.  In 
February 2003 he was accorded a C&P examination; however, a 
diagnosis was not made and an opinion as to a nexus to 
service was not proffered.  Moreover, there is no indication 
that the claims file, which contains records of treatment for 
recurrent ear blockage during and after service, and which 
includes VA treatment records that show a diagnosis of and 
treatment for tinnitus, was not reviewed.  Remand for a new 
C&P examination is thus warranted.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once the Secretary undertakes to 
provide an examination . . . he must provide an adequate 
one); see also Caffrey, 6 Vet. App. 377, 381 (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  Since the claims folder is being 
returned it should be updated to include any VA treatment 
records compiled since March 2005.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Board notes that the Veteran's appeal for service 
connection for tinnitus stems from the adjudication of this 
issue in the June 2004 rating decision since, contrary to VA 
regulations, the first mention of this issue was in an August 
2003 statement of the case.  See 38 C.F.R. § 3.103(f).  Thus, 
there is no requirement for new and material evidence.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran dating from March 15, 2005.  If no 
such records exist, that fact should be 
noted in the claims folder.  Also attempt 
to obtain any other evidence identified as 
relevant by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  After any extant medical records have 
been associated with the claims folder, 
schedule the Veteran for an examination by 
an appropriate specialist regarding his 
claim for service connection for a left 
hand/wrist disorder.  The claims folder 
must be made available to, and reviewed by, 
the examiner.  All indicated tests should 
be performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that a 
current left hand/wrist disorder, if found, 
was incurred during active military 
service.  In that regard, the examiner's 
attention is directed to STRs dated in 1978 
which indicate that there was some left 
hand/wrist involvement with the left thumb 
fracture.  

If the examiner determines that a current 
left hand/wrist disorder was not incurred 
during service, the examiner must opine as 
to whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current left hand/wrist 
disorder is caused by or is due to a 
service-connected disability, including the 
service-connected left thumb disability.  
If the examiner responds in the negative to 
the above question, then the examiner must 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current left 
hand/wrist disorder is aggravated by a 
service-connected disability, particularly 
the Veteran's service-connected thumb 
disability.  A rationale for all opinions 
proffered should be set forth in the report 
provided.

3.  Schedule the Veteran for an 
examination(s) regarding his claims for 
service connection for tinnitus.  The 
claims folder must be made available to, 
and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to opine 
as to whether it is less likely than not 
(less than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that said disorder 
was incurred during active military 
service.

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


